                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FAYE VADEN, et al.,                               Case No. 19-cv-01846-HSG
                                   8                    Plaintiffs,                        ORDER GRANTING
                                                                                           ADMINISTRATIVE MOTION TO
                                   9             v.                                        SEAL
                                  10     LINN STAR TRANSFER, INC., et al.,                 Re: Dkt. No. 54
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is an omnibus administrative motion, in which Plaintiffs Faye

                                  14   Vaden and Alma Jackson ask the Court to (1) appoint a guardian ad litem for Plaintiff Jackson;

                                  15   and (2) seal Plaintiff Jackson’s health and financial records, which were attached in support of the

                                  16   motion. See Dkt. No. 54. The Court granted the motion in part on December 4, 2019, appointing

                                  17   Plaintiff Vaden as guardian ad litem for Plaintiff Jackson. See Dkt. No. 57. For the reasons

                                  18   detailed below, the Court further GRANTS the motion to seal.

                                  19     I.   LEGAL STANDARD
                                  20          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  21   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (citing Kamakana

                                  22   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                  23   the common law right ‘to inspect and copy public records and documents, including judicial

                                  24   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                  25   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To

                                  26   overcome this strong presumption, the party seeking to seal a judicial record attached to a

                                  27   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                  28   outweigh the general history of access and the public policies favoring disclosure, such as the
                                   1   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                   2   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                   3   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                   4   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                   5   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   6   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                   7   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   8   litigation will not, without more, compel the court to seal its records.” Id.

                                   9          The Court must “balance[] the competing interests of the public and the party who seeks to

                                  10   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  11   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  12   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5
Northern District of California
 United States District Court




                                  13   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  14   document or portions of it under seal must “establish[] that the document, or portions thereof,

                                  15   are . . . entitled to protection under the law . . . The request must be narrowly tailored to seek

                                  16   sealing only of sealable material.” Civil L.R. 79-5(b).

                                  17          Records attached to nondispositive motions, however, are not subject to the same strong

                                  18   presumption of access. See Kamakana, 447 F.3d at 1179. Because such records “are often

                                  19   unrelated, or only tangentially related, to the underlying cause of action,” parties moving to seal

                                  20   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  21   Id. at 1179–80 (quotation omitted). This requires only a “particularized showing” that “specific

                                  22   prejudice or harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v.

                                  23   Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c).

                                  24   “Broad allegations of harm, unsubstantiated by specific examples of articulated reasoning” will

                                  25   not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation

                                  26   omitted).

                                  27          Because Plaintiffs’ motion to appoint a guardian ad litem is a nondispositive motion, the

                                  28   Court applies the lower “good cause” standard to Plaintiffs’ request to file certain exhibits attached
                                                                                          2
                                   1   to that motion under seal.

                                   2    II.   ANALYSIS
                                   3          The Court finds that good cause exists to seal Dkt. Nos. 54-3, Exs. 1 & 2; 54-5; and 54-6,

                                   4   as they consist of highly sensitive and otherwise confidential medical and banking records, as well

                                   5   as references to these records. And the Court finds that the public’s interest in disclosure of this

                                   6   information is low as these records are not the subject of the lawsuit. See San Ramon Reg’l Med.

                                   7   Ctr., Inc. v. Principal Life Ins. Co., No. 10–cv–02258–SBA, 2011 WL 89931, at *1, n.1 (N.D. Cal.

                                   8   Jan. 10, 2011) (finding that confidentiality of medical records under the Health Insurance

                                   9   Portability and Accountability Act of 1996 outweighed presumption in favor of public access to

                                  10   court records). Rather, they were attached to explain Plaintiff Jackson’s need for a guardian ad

                                  11   litem to pursue this action.

                                  12          Although Plaintiffs’ counsel proposed redactions to Plaintiff Jackson’s medical and
Northern District of California
 United States District Court




                                  13   financial records at Dkt. Nos. 54-3, Exs. 1 & 2, the Court finds that good cause exists to seal these

                                  14   records in their entirety. See id. Even in redacted form, the documents reveal sensitive

                                  15   information to which the public has no need to review as part of this action. The Court cautions

                                  16   Plaintiffs’ counsel to act with care in the future before filing her clients’ medical information on

                                  17   the public docket. Accordingly, the Court GRANTS the motion to seal as to Dkt. Nos. 54-3; 54-

                                  18   5; and 54-6 in their entirety. Plaintiffs’ counsel shall file a fully redacted version of Dkt. No. 54-3,

                                  19   the “Petition of Faye Vaden for Order Appointing Her the Legal Guardian Ad Litem of Alma

                                  20   Jackson,” without the now-sealed Exhibits 1 and 2, by December 13, 2019.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 12/5/2019

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          3
